EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Miguel Villarreal, on 5/27/21.
The application has been amended as follows: 

In the claims:
(currently amended)  A computer-implemented method performed by a platform executed by one or more computing devices, the method comprising:
a computer server receiving an electronic transmission of assessment data from at least one external assessment service that digitally administers at least one assessment having at least one respective question,
the assessment data comprising category data describing at least one category associated with each respective question of the at least one assessment, original score data describing a plurality of scores each assigned based on a response of an individual to the at least one respective question on the at least one assessment; 
the computer server normalizing the assessment data wherein the original scores are assigned a normalized score based on a uniform scoring scale;

the computer server electronically transmitting the analysis results to at least one interactive dashboard accessible via a user computing device;
wherein the platform comprises an analysis engine having a plurality of modules, the at least one interactive dashboard through which the analysis results are presented, and a reporting interface, said platform, said analysis engine, said plurality of modules, said at least one interactive dashboard, and said reporting interface comprising a medium through which the receiving, normalizing, analyzing and presenting steps occur;
wherein analyzing the assessment data further includes determining, for each respective question, a point biserial that indicates the relationship between a percentage correct for the question and the overall exam score, and a percentage correct metric that indicates a percentage of students who answered the question correctly, based on the score data for the respective question; and 
presenting the analysis results through the at least one interactive dashboard includes graphically presenting questions included in the at least one assessment according to the point biserial and the percentage correct metric of each respective question.

(canceled)  

(canceled) 

(currently amended)  The method of claim 1, wherein graphically presenting the questions includes presenting, in the at least one interactive dashboard, a scatter plot of the questions included in the at least one assessment, wherein a question is positioned in the scatter plot according to the point biserial and the percentage correct metric of each respective question.

(original)  The method of claim 4, further comprising:
determining, by the platform, a quality of each question based on its respective position in the scatter plot.

(original)  The method of claim 1, wherein the point biserial is calculated by the assessment service and is received as part of the assessment data.

(original)  The method of claim 1, further comprising:
receiving, through the at least one interactive dashboard provided by the platform, a selection of questions of the at least one assessment; and
generating, by the platform, a report describing at least a portion of the score data associated with the selected questions.

(original)  The method of claim 1, further comprising:

presenting, through the at least one interactive dashboard provided by the platform, the analysis results that correspond to the questions that are associated with the selected at least one category.

(currently amended)  A system comprising:
at least one processor; and
a memory communicatively coupled to the processor, the memory storing instructions which, when executed by the at least one processor, instruct the at least one processor to perform operations comprising:
receiving an electronic transmission of assessment data from at least one external assessment service that digitally administers at least one assessment having at least one respective question; 
the assessment data comprising category data describing at least one category associated with each respective question of the at least one assessment, original score data describing a plurality of scores each assigned based on a response of an individual to the at least one respective question on the at least one assessment;
normalizing the assessment data wherein the original scores are assigned a normalized score based on a uniform scoring scale;

electronically transmitting the analysis results to at least one interactive dashboard accessible via a user computing device;
wherein the platform comprises an analysis engine having a plurality of modules, the at least one interactive dashboard through which the analysis results are presented, and a reporting interface, said platform, said analysis engine, said plurality of modules, said at least one interactive dashboard, and said reporting interface comprising a medium through which the receiving, normalizing, analyzing and presenting steps occur;
wherein analyzing the assessment data further includes determining, for each respective question, a point biserial that indicates the relationship between a percentage correct for the question and the overall exam score, and a percentage correct metric that indicates a percentage of students who answered the question correctly, based on the score data for the respective question; and
presenting the analysis results through the at least one interactive dashboard includes graphically presenting questions included in the at least one assessment according to the point biserial and the percentage correct metric of each respective question.

(canceled)  

(canceled)  

(currently amended)  The system of claim 9, wherein graphically presenting the questions includes presenting, in the at least one interactive dashboard, a scatter plot of the questions included in the at least one assessment, wherein a question is positioned in the scatter plot according to the point biserial and the percentage correct metric of each respective question.

(original)  The system of claim 12, the operations further comprising:
determining, by the platform, a quality of each question based on its respective position in the scatter plot.

(original)  The system of claim 9, wherein the point biserial is calculated by the assessment service and is received as part of the assessment data.

(original)  The system of claim 9, the operations further comprising:
receiving, through the at least one interactive dashboard provided by the platform, a selection of questions of the at least one assessment; and
generating, by the platform, a report describing at least a portion of the score data associated with the selected questions.

(original)  The system of claim 9, the operations further comprising:

presenting, through the at least one interactive dashboard provided by the platform, the analysis results that correspond to the questions that are associated with the selected at least one category.

(currently amended)  One or more non-transitory computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations comprising:
receiving an electronic transmission of assessment data from at least one external assessment service that digitally administers at least one assessment having at least one respective question;
the assessment data comprising category data describing at least one category associated with each respective question of the at least one assessment, original score data describing a plurality of scores each assigned based on a response of an individual to the at least one respective question on the at least one assessment;
normalizing the assessment data wherein the original scores are assigned a normalized score based on a uniform scoring scale;
analyzing the assessment data to create analysis results, said analysis results including aggregating the score data for each respective question of the at least one assessment; 
computing device;
wherein the platform comprises an analysis engine having a plurality of modules, the at least one interactive dashboard through which the analysis results are presented, and a reporting interface, said platform, said analysis engine, said plurality of modules, said at least one interactive dashboard, and said reporting interface comprising a medium through which the receiving, normalizing, analyzing and presenting steps occur;
wherein analyzing the assessment data further includes determining, for each respective question, a point biserial that indicates the relationship between a percentage correct for the question and the overall exam score, and a percentage correct metric that indicates a percentage of students who answered the question correctly, based on the score data for the respective question; and
presenting the analysis results through the at least one interactive dashboard includes graphically presenting questions included in the at least one assessment according to the point biserial and the percentage correct metric of each respective question.

(canceled)  

(canceled)

(currently amended)  The one or more non-transitory computer-readable storage media of claim 17, wherein:
graphically presenting the questions includes presenting, in the at least one interactive dashboard, a scatter plot of the questions included in the at least one assessment, wherein a question is positioned in the scatter plot according to the point biserial and the percentage correct metric of each respective question; and
the operations further comprise determining, by the platform, a quality of each question based on its respective position in the scatter plot.



Reasons for Allowance
Claims 1, 4-9, 12-17, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 5/18/21 and allowable subject matter indicated by the Examiner were found sufficient to overcome the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE

Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715